Title: Delamotte to Thomas Jefferson, 7 July 1819
From: Delamotte, François Claude Adam
To: Jefferson, Thomas


          
            Monsieur
            Havre 7. Juillet 1819.
          
          J’apprends par M. short que vous avés fait une maladie dangereuse dont vous etes entierement retabli. celá me fait penser á mon âge & au votre, et ne voulant pas quitter ce monde sans vous avoir donné quelque témoignage du respect que j’ai pour vous, je m’empresse á vous féliciter de votre retablissement, á vous remercier des bontés que vous avés eû pour moi et de celles que vous seriés encore disposé á avoir si j’en dois croire le rapport de quelques personnes avec lesquelles j’ai eû en differents tems l’occasion de parler de vous. recevés donc, Monsieur, l’expression de mon respect & de mon affection, Si vous voulés bien me permettre ce dernier sentiment. Vivés longtems, vivés heureux, & Soyés assuré que mon Coeur vous est tout dévoué.
          
            J’ai l’honneur de vous Saluer
            Delamotte ·/·
          
         
          Editors’ Translation
          
            
              Sir
              Havre 7. July 1819.
            
            I learn from Mr. Short that you were dangerously ill but have now fully recovered. That reminds me of my age and yours and, not wanting to leave this world without giving you some testimony of my respect for you, I hasten to congratulate you on your recovery and to thank you both for your past kindnesses and for those that you might still be disposed to bestow on me, if I am to believe the reports of some people with whom I have had the opportunity, on different occasions, to speak of you. Accept therefore, Sir, the expression of my respect and affection, if you will permit me the latter sentiment. Live long, live happily, and be assured that my heart is entirely devoted to you.
            
              I have the honor to salute you
              Delamotte ·/·
            
          
        